Case 17-14174-BFK            Doc 75 Filed 05/16/19 Entered 05/17/19 00:24:17                        Desc Imaged
                                  Certificate of Notice Page 1 of 3
                                     United States Bankruptcy Court
                                           Eastern District of Virginia
                                               Alexandria Division
                                           200 South Washington Street
                                              Alexandria, VA 22314

                                                            Case Number 17−14174−BFK
                                                            Chapter 13
                                                            Judge Brian F. Kenney

In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
Carl Dennis Robinson
 11730 Summerchase Circle #E
Reston, VA 20194


Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−4493

Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA



                                   NOTICE OF FAILURE TO PROSECUTE



To: Moving or Prevailing Party



      Upon a review of the above referenced case, or adversary proceeding, it appears that the parties may not be
diligently prosecuting the following matter:

71 − Motion for Return of Unclaimed Funds filed by Carl Dennis Robinson. Objection(s) due by 5/13/2019.
(Huntington, Dayna)

72 − Inquiry/General Checksheet Issued to Carl Dennis Robinson regarding Motion, Notice of Hearing; Document
is not accompanied by a Notice of Motion indicating a 21 day objection period and also need to include the U.S.
Attorney as well as U.S.Trustee in the certificate of service. (Re: related document(s)71 Motion for Return of
Unclaimed Funds filed by Carl Dennis Robinson) (Huntington, Dayna)

73 − Inquiry/General Checksheet BNC Certification of Service (Re: related document(s)[72] Inquiry/General
Checksheet) (Admin.)




      NOTICE IS HEREBY GIVEN that unless there is some disposition made of this matter within fourteen (14)
days from the date of this notice, or unless cause is shown, in writing, why no action has been taken, an order will
be entered dismissing this matter for failure to prosecute to a conclusion.


Date: May 14, 2019                                          William C. Redden , Clerk
                                                            United States Bankruptcy Court

[ntcfailprosvJuly2013.jsp]                                  By /s/ Dayna Marie Huntington
Case 17-14174-BFK   Doc 75 Filed 05/16/19 Entered 05/17/19 00:24:17   Desc Imaged
                         Certificate of Notice Page 2 of 3
                                         Deputy Clerk
        Case 17-14174-BFK              Doc 75 Filed 05/16/19 Entered 05/17/19 00:24:17                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 17-14174-BFK
Carl Dennis Robinson                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: huntingto                    Page 1 of 1                          Date Rcvd: May 15, 2019
                                      Form ID: failpros                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 16, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: cdrobin66@icloud.com May 15 2019 07:55:40     Carl Dennis Robinson,
                 11730 Summerchase Circle #E,   Reston, VA 20194-1150
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 16, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 14, 2019 at the address(es) listed below:
              Brandon R. Jordan    on behalf of Creditor    JPMorgan Chase Bank National Association
               bjordan@siwpc.com,
               dsasser@siwpc.com;ewhite@siwpc.com;jmuncy@siwpc.com;mfreeman@siwpc.com;npatel@siwpc.com;bkreferra
               ls@siwpc.com;siwbkecf@siwpc.com;siwpc@ecf.courtdrive.com;siwattecf@siwpc.com
              Jonathan Baird Vivona    on behalf of Debtor Carl Dennis Robinson vivonalaw@gmail.com
              Judy A. Robbins    ustpregion04.ax.ecf@usdoj.gov
              Michael L. Zupan    on behalf of Creditor   Summerridge Condominium Unit Owners Association
               michael.zupan@mercertrigiani.com, jeanne.dorman@mercertrigiani.com
              Michael Todd Freeman    on behalf of Creditor    Wells Fargo Bank, N.A. as Trustee for WaMu
               Mortgage Pass-Through Certificates Series 2005- PR4 Trust mfreeman@siwpc.com,
               bjordan@siwpc.com;dsasser@siwpc.com;ewhite@siwpc.com;jmuncy@siwpc.com;npatel@siwpc.com;bkreferral
               s@siwpc.com;siwbkecf@siwpc.com;siwpc@ecf.courtdrive.com;siwattecf@siwpc.com
              Sara J. Ross    on behalf of Creditor   Reston Association sjross@chadwickwashington.com
              Thomas P. Gorman    ch13alex@gmail.com, tgorman26@gmail.com
                                                                                              TOTAL: 7
